Title: To James Madison from George W. Spotswood, 17 February 1823
From: Spotswood, George W.
To: Madison, James


                
                    Dear Sir,
                    17th. Feby. 1823
                
                The Legislature of Va. having appropriated a sum of money to be applied to the finishing of the University, I presume that Institution will be in operation the next year. I will take the liberty, of again, soliciting your Friendly influence in my behalf, in obtaining a Stewartship, and if the request should not be considered unreasonable, I beg your goodness, in naming the subject to Mr. Jefferson. I have been induced to make this early application, as I have reason to believe, there are others, who have in contemplation becoming candidates for a like situation in the College, and hope, Sir, you will pardon me for being thus troublesome, and will only plead as an appology, the anxiety of a parent, whose slender fortune, will not enable him to give, Six Sons (in his present situation) such an Education as he could wish; should there be an appointment of a head Stewart, I should wish to be considered a Candidate for the Office, & should spare no exertions to give general satisfaction, should I succeed in obtaing the situation. I am Sir, very Respectfully, yr. Obd. Servt.
                
                    Geo. W. Spottswood
                
            